Citation Nr: 1611405	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  14-07 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial increased rating for ischemic heart disease, rated as 30 percent disabling prior to April 11, 2012, and as 60 percent disabling as of that date.

2.  Entitlement to an effective date earlier than April 11, 2012, for the grant of entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from February 1946 to June 1965.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, in July 2011 and November 2012.

The July 2011 rating decision granted entitlement to service connection for ischemic heart disease and assigned a 30 percent rating effective August 31, 2010.  Notice of that decision was sent to the Veteran on July 14, 2011, and he had one year to file a notice of disagreement (NOD).  In April 2012, the Veteran submitted additional medical evidence, which was treated by the RO as a claim for increased rating.  In an April 2012 rating decision, the rating was subsequently increased to 60 percent, effective April 11, 2012.  The Veteran then perfected an appeal of the April 2012 rating decision.  Given the foregoing procedural history, the Board will adjudicate whether the Veteran is entitled to an increased initial rating for the service-connected ischemic heart disease, rated as 30 percent disabling between August 31, 2010, and April 11, 2012, and as 60 percent disabling as of April 11, 2012.  The November 2012 rating decision granted entitlement to a TDIU effective April 11, 2012.

The Board remanded the claims in June 2015 for additional development.  They have been returned for appellate review.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  Prior to March 22, 2012, the Veteran's ischemic heart disease was not manifested by more than one episode of acute, congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

2.  The ischemic heart disease Disability Benefits Questionnaire (DBQ) dated March 22, 2012, shows that the Veteran's heart disability was manifested by workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, and syncope.

3.  Since March 22, 2012, the Veteran's ischemic heart disease has not been manifested by chronic congestive heart failure; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

4.  The Veteran filed an informal claim for entitlement to a TDIU that was received on November 21, 2011, and a formal claim for entitlement to a TDIU that was received on February 16, 2012.  

5.  Entitlement to a TDIU was denied in a February 2012 rating decision on the basis that the Veteran did not meet the schedular criteria for entitlement to a TDIU; however, the Veteran had a combined evaluation of 60 percent based on disabilities resulting from common etiology effective October 8, 2010.  

6.  In a November 2012 rating decision, the RO granted entitlement to a TDIU and assigned an effective date of April 11, 2012, the date on which additional evidence showing the Veteran met the criteria for a 60 percent rating for the service-connected ischemic heart disease was received.  

7.  Although the Veteran met the schedular criteria for entitlement to a TDIU prior to April 11, 2012, it was not factually ascertainable that he was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities prior to that date.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent have not been met for ischemic heart disease prior to March 22, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).

2.  The criteria for an initial rating of 60 percent, and not higher, have been met for ischemic heart disease as of March 22, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).

3.  The criteria for an effective date earlier than April 11, 2012, for the grant of entitlement to a total disability rating for compensation based on individual unemployability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014; 38 C.F.R. § 3.400 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran is disagreeing with the rating assigned for ischemic heart disease after service connection has been granted and initial disability ratings and effective dates have been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In regards to the claim for an effective date earlier than April 11, 2012, for the grant of entitlement to a TDIU, the United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the disability rating and effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The duty to assist has been met.  VA obtained service treatment records, assisted the Veteran in obtaining evidence, to include private treatment records, and afforded the Veteran appropriate examinations to determine the severity of his disability.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

There was also substantial compliance with the Board's June 2015 remand instructions as the Veteran's complete treatment records from the VA outpatient clinic in Manila were obtained; VA requested the Veteran's authorization for the release of records from Dr. R.A. dated from 2000 to the present; a September 1, 2014, echocardiogram from Manila Doctors' Hospital was obtained; and a contemporaneous VA examination was conducted in September 2015.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also letters dated August 2015 and November 2015.  The Board notes that the Veteran submitted an updated VA Form 21-4142 and VA Form 21-4142a in November 2015, authorizing VA to obtain records from Dr. R.A. dated from 2002 to 2007.  No action was taken the request the identified records.  While the Board acknowledges that it remanded the increased rating claim to obtain records from this provider dated from 2000 to the present, as the dates identified by the Veteran (2002 to 2007) precede the date on which service connection for ischemic heart disease was established, there is no prejudice to the Veteran in proceeding without requesting these records.  

In sum, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for ischemic heart disease was granted in the July 2011 rating decision that is the subject of this appeal, which assigned a 30 percent rating pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005, effective August 31, 2010.  In an April 2012 rating decision, the rating was subsequently increased to 60 percent, effective April 11, 2012.  The Board will adjudicate whether the Veteran is entitled to an initial rating in excess of 30 percent for the service-connected ischemic heart disease, between August 31, 2010, and April 11, 2012, and an initial rating in excess of 60 percent as of April 11, 2012. 

The Veteran contends that he is entitled to higher ratings for his service-connected ischemic heart disease because there is now a work load of greater than 3 METs due to recurrent dyspnea, continuous fatigue, angina, dizziness or syncope; he has had more than one episode of congestive heart failure in the past year; and he has edema secondary to acute congestive heart failure.  See March 2014 VA Form 9.  The Board notes that service connection has been granted for peripheral vascular disease with edema of the left lower extremity as secondary to the Veteran's service-connected type II diabetes mellitus with hypertension and that that issue is not currently before the Board for appellate review.  

Diagnostic Code 7005 provides the rating criteria for arteriosclerotic heart disease (coronary artery disease).  In pertinent part, a rating of 30 percent is assigned when a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is evidence of cardiac hypertrophy or dilation on electrocardiogram (EKG), echocardiogram (ECHO) or X-ray.  A rating of 60 percent is assigned with more than one episode of acute, congestive heart failure in the past year; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.

The Veteran underwent a VA heart examination in June 2011, at which time he reported he was taking oral medications and denied a history of myocardial infarction, cerebrovascular accident, hospitalization or surgery, cardiac trauma, cardiac neoplasm, rheumatic fever, hypertension, hypertensive heart disease, heart rhythm disturbance, valvular heart disease including prosthetic valve, congestive heart failure, other heart disease, syncope and fatigue.  The Veteran did report a history of angina, dizziness and dyspnea and described the onset of dyspnea as on moderate exertion.  It was noted that continuous medication was required for heart disease.  Pulmonary history was negative for non-productive cough, non-anginal chest pain, hemoptysis, fever, anorexia, and night sweats.  In addition to the dyspnea on moderate exertion, there was a positive history of clear productive cough and daily wheezing.  Physical examination revealed pulse of 80 beats per minute; no evidence of congestive heart failure or pulmonary hypertension; and heart sounds were present S1, S2.  There were no extra heart sounds, rhythm was regular, and the point of maximal impulse was the 5th intercostal space midcostal line.  The VA examiner reported that exercise testing was medically contraindicated due to old age and joint pains.  An estimate level of activity in METs was more than 5 up to 7 due to the fact that the Veteran developed chest pain and shortness of breath when walking for more than 100 yards at a brisk pace or on rapid stair climbing.  The examiner reported that heart size was larger than normal, which had been determined by echocardiogram.  Left ventricular testing showed an ejection fraction of less than 50 percent.  The examiner also reported nonspecific ST-T wave changes on electrocardiogram and that echocardiogram showed normal left ventricular internal diameter with interventricular septal hypertrophy with good wall motion and contractility, and normal resting systolic function.  The diagnosis was arteriosclerotic heart disease and negative inspiratory force.  Chest pains were a problem associated with the diagnoses.  It was noted that the Veteran was not currently employed and that he had been retired since 1965 due to joint pains, but that his condition would affect his occupation in the form of lack of stamina and pain with resulting increased tardiness.  There were no effects on usual daily activities.  

The echocardiogram conducted during the June 2011 VA examination is of record.  The Board notes that it does not show evidence of cardiac hypertrophy, but there was evidence of biatrial dilation without evidence of thrombosis.  The conclusion included normal left ventricular internal diameter with interventricular septal hypertrophy with good wall motion and contractility; biatrial dilation with no evidence of thrombosis; and aortic sclerosis.  The Board also notes that although the VA examiner reported an ejection fraction of less than 50 percent, the actual report shows ejection fractions of 66 and 72 percent.  The 66 percent was using the cube parameter and the 72 percent was using the Simpson's parameter.  

The Veteran submitted an ischemic heart disease Disability Benefits Questionnaire (DBQ) dated March 22, 2012, and filled out by his private physician, which was received on April 11, 2012.  It was noted that the Veteran had ischemic heart disease and that his treatment plan included taking continuous medication for the diagnosed condition.  There was no history of percutaneous coronary intervention, myocardial infarction, coronary bypass surgery, heart transplant, implanted cardiac pacemaker, or implanted automatic implantable cardioverter fibrillator.  The Veteran did not have congestive heart failure.  Diagnostic testing was not conducted.  The Veteran reported dyspnea, fatigue, angina, dizziness and syncope at the lowest level of activity.  The physician reported METs level of between greater than 3 and 5 METs.  There was no evidence of cardiac hypertrophy or dilation.  The physician reported that electrocardiogram had been conducted on March 5, 2012, but did not provide a left ventricular ejection fraction.  The Veteran's ischemic heart disease was found to impact his ability to work.  It was noted that the Veteran was already complaining of fatigue, dizziness, dyspnea and chest pain when walking slowly, that he could no longer lift even light objects, and that even taking a shower and long conversation made him dyspneic and resulted in chest pain.  The physician also noted that the Veteran needed continuous monitoring of at least every four to six weeks with regards to his present condition, for proper intake of medication, and counselling to prevent any anxiety event.  

The Veteran underwent an ischemic heart disease DBQ in May 2012, at which time it was noted he had ischemic heart disease and that his treatment plan include taking continuous medication for the diagnosed condition.  He reported occasional chest pain, dizziness, headache, pedal edema and shortness of breath and indicated that he consulted his physician regularly.  There was no history of percutaneous coronary intervention, myocardial infarction, coronary bypass surgery, heart transplant, implanted cardiac pacemaker, or implanted automatic implantable cardioverter fibrillator.  The Veteran did not have congestive heart failure.  Diagnostic exercise testing was not conducted.  The Veteran reported dyspnea, fatigue, angina, dizziness and syncope at the lowest level of activity.  The examiner reported METs level of between greater than 3 and 5 METs and that there was evidence of cardiac hypertrophy or dilation.  The examiner reported that echocardiogram was conducted in April 2012 and electrocardiogram in May 2012.  Echocardiogram showed left ventricular ejection fraction of 67 percent.  The examiner indicated that the Veteran's ischemic heart disease impacted his ability to work, specifically noting moderate to severe restrictions in his ability to secure and maintain substantially gainful sedentary employment.  Physical examination revealed apical beat at the 5th intercostal space which was soft, and a blowing systolic murmur at the apex.  There was slight bipedal edema.  The examiner indicated that an April 2012 coronary angiography showed coronary artery disease (two vessel disease) and calcific aortic stenosis; an April 2012 echocardiography showed severe aortic stenosis; mild aortic regurgitation; normal left ventricle with good systolic function; slightly dilated left atrium; atheromatous aorta; prolonged deceleration time suggestive of mild diastolic dysfunction; and mild pulmonary hypertension.  A May 2012 electrocardiogram was normal.  A stress test was not done due to age and the fact that the Veteran was bound to a wheelchair.  

Private treatment records document that the Veteran was hospitalized from May 18, 2012, to May 26, 2012, due to his aortic stenosis and coronary artery disease.  Cardiac catheterization conducted during the hospitalization contained an impression of coronary artery disease - two vessel involvement; successful PTCA/stenting of the LCx, ramus intermedius and RPDA.  A May 2012 electrocardiogram conducted during the hospitalization contained an interpretation of sinus bradycardia and non-specific ST-T wave changes.  A private June 2012 chest x-ray showed the heart was enlarged with prominent hilar vessels.  The aorta was tortuous, calcified and dilated with a diameter of 5.0 cm at the level of the knob.

The Veteran underwent an Artery and Vein Conditions DBQ in August 2014.  In pertinent part, the examiner reported that an echocardiogram conducted at Manila Doctors' Hospital in September 2014 showed an ejection fraction of 63.3 percent and contained a conclusion of concentric left ventricular hypertrophy with adequate systolic function and calculated ejection fraction of 64 percent; mitral sclerosis; and aortic stenosis.  

The Board remanded the claim in June 2015 in order to obtain the September 2014 echocardiogram referenced by the August 2014 examiner and to schedule a contemporaneous VA examination.  The September 2014 echocardiogram was obtained on remand, and contains a conclusion of concentric left ventricular hypertrophy with adequate systolic function; a calculated ejection fraction of 64 percent; mitral sclerosis; and aortic stenosis, as reported by the August 2014 VA examiner.  

The Veteran underwent a VA heart conditions DBQ in September 2015, at which time he was diagnosed with atherosclerotic cardiovascular disease, coronary artery disease, implanted cardiac pacemaker, and coronary stenting.  The Veteran reported that since 2011, he has had easy fatigability and effort-related chest discomfort.  He denied orthopnea and paroxysmal nocturnal dyspnea and indicated that he took daily medications.  The examiner indicated that continuous medication was required for control of the Veteran's heart condition.  The Veteran had not had a myocardial infarction, but he did have congestive heart failure.  The congestive heart failure was not chronic and the Veteran had not had any episodes of acute congestive heart failure in the past year.  The Veteran did not have a cardiac arrhythmia, a heart valve condition, any infectious cardiac conditions, including active valvular infection (including rheumatic heart disease), endocarditis, pericarditis or syphilitic heart disease.  Physical examination revealed heart rate of 68 beats per minute.  Rhythm was regular.  The point of maximal impact was not palpable.  Heart sounds were normal and there was no jugular-venous distension.  Auscultation of the lungs was clear and peripheral pulses were normal.  The examiner noted a scar on the left upper anterior chest wall measuring 4.5 cm by 0.1 cm as related to the diagnosed conditions.  A September 2015 chest x-ray was reported as showing evidence of cardiac hypertrophy, as well as discoid atelectasis and/or fibrosis in the right lower lung; atheromatous aorta; cardiomegaly; degenerative osseous changes; and status post placement of left sided pacemaker with bipolar electrodes.  A September 2015 echocardiogram was reported as showing evidence of cardiac dilatation; a left ventricular ejection fraction of 76 percent; mild diastolic dysfunction; and concentric left ventricular hypertrophy, dilated left atrium.  A September 2015 electrocardiogram was reported as showing dual chamber paced rhythm with good sensing and capture.  

An interview-based METs test was conducted during the September 2015 VA examination.  The Veteran reported dyspnea, fatigue and angina.  The examiner estimated a METs level of between greater than 3 and 5 METs due solely to the heart conditions listed in the diagnoses section.  The examiner reported that the Veteran's heart condition impacted his ability to work, specifically noting it would have moderate effects in the Veteran's ability to secure and maintain employment of his training and because the Veteran had effort-related chest pains.  The examiner also noted that the Veteran was wheelchair-borne (but could walk short distances with a cane); that his current ischemic heart disease was not manifested by chronic congestive heart failure (because he denied any orthopnea and paroxysmal nocturnal dyspnea); that he had symptoms on workload of more than 3-5 METs (resulting in dyspnea, fatigue, angina) not less than 3 METs; and that his left ventricular dysfunction with an ejection fraction was not less than 30 percent (the current ejection fraction was 76 percent).  

The preponderance of the evidence of record supports the assignment of an initial 60 percent rating for the service-connected ischemic heart disease as of March 22, 2012, the date of the ischemic heart disease DBQ submitted by the Veteran and received on April 11, 2012.  This is so because the private physician who filled out the DBQ reported that the Veteran's heart disability was manifested by workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, and syncope, which more nearly approximates the criteria for a 60 percent rating under Diagnostic Code 7005.  The Board notes that March 22, 2012, is the more appropriate date on which to assign the 60 percent rating as this was an on-going increased rating claim, not a new claim for increased rating as interpreted by the RO, and March 22, 2012, is the date on which entitlement to the 60 percent rating arose.  See 38 C.F.R. § 3.400 (o)(1).  

The preponderance of the evidence of record dated prior to March 22, 2012, does not support the assignment of an initial rating in excess of 30 percent for ischemic heart disease.  This is so because the evidence dated prior to March 22, 2012, does not show that the service-connected heart disability was manifested by more than one episode of acute, congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Rather, the June 2011 VA examiner reported the absence of congestive heart failure and a workload of greater than 5 but not greater than 7 METs.  And while the Board acknowledges that the June 2011 VA examiner reported an ejection fraction of less than 50 percent, this number is not reflected on the actual echocardiogram, which shows an ejection fraction of 66 percent using the cube parameter and of 72 percent using the Simpson's parameter.  For these reasons, the Veteran's service-connected ischemic heart disease more nearly approximates the currently-assigned 30 percent rating criteria prior to March 22, 2012.  

The preponderance of the evidence of record also does not support the assignment of an initial rating in excess of 60 percent for ischemic heart disease as of March 22, 2012.  This is so because the evidence does not show that the service-connected heart disability was manifested by chronic congestive heart failure; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Rather, the September 2015 VA examiner explained that although the Veteran had congestive heart failure, it was not chronic and the Veteran had not had any episodes of acute congestive heart failure in the past year; the Veteran had an estimated METs workload of between greater than 3 and 5 METs documented in the March 2012, May 2012 and September 2015 DBQs; and the Veteran's ejection fraction was 67 percent in May 2012, 64 percent in August 2014, and 76 percent in September 2015.  For these reasons, the Veteran's service-connected ischemic heart disease more nearly approximates the currently-assigned 60 percent rating criteria as of March 22, 2012.  

The Board has considered whether a separate, compensable rating would be warranted for the scar associated with surgery conducted as a result of the service-connected ischemic heart disease.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.)  In this case, however, the Veteran does not contend, and the evidence does not show, that a separate compensable rating is warranted for the related scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  This is so because the scar is not located on the head, face or neck and it has not been described as deep or superficial and nonlinear; unstable or painful; or disabling.  See September 2015 VA examination.  As such, the assignment of a separate, compensable rating for the scar associated with surgery conducted as a result of the service-connected ischemic heart disease is not warranted.

Extraschedular consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's service-connected heart disability picture is not so unusual or exceptional in nature as to render the currently-assigned ratings inadequate at any time during the period on appeal.  The Veteran's service-connected heart disability is evaluated under the Schedule of Ratings for the cardiovascular system, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  38 C.F.R. § 4.104.  The Veteran's heart disability is manifested by objective evidence of reduced workload in METs and subjective and objective evidence of dyspnea, fatigue, angina, dizziness, and syncope.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the currently-assigned disability ratings.  Ratings in excess of those currently assigned are provided for certain manifestations of a heart disability, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the currently-assigned ratings more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.

Earlier Effective Date

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date for a TDIU claim is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date; otherwise, the effective date for TDIU is the date of receipt of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The effective date for TDIU is governed by the effective date provisions for increased ratings of 38 C.F.R. § 3.400(o).  See Hurd v. West, 13 Vet. App. 449 (2000) (Court applied 38 U.S.C.A. § 5110(b)(2), which applies to increased rating claims, to a TDIU claim). 

In the November 2012 rating decision on appeal, the RO granted entitlement to a TDIU and assigned an effective date of April 11, 2012, which is the date on which additional evidence showing the Veteran met the criteria for a 60 percent rating for the service-connected ischemic heart disease was received.  The Veteran seeks an effective date earlier than April 11, 2012, for the grant of entitlement to a TDIU.  He has not presented clear arguments, but has cited the provisions of 38 C.F.R. § 3.400 and the Agent Orange Act of 1991, 1994, and 1999 in support of his claim.  See March 2014 VA Form 9.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, disabilities resulting from common etiology or a single accident will be considered as one disability.  See 38 C.F.R. § 4.16(a)(2).  Before a total rating based upon individual unemployability may be granted, there must also be a determination that the Veteran's service-connected disabilities are sufficient to produce unemployability without regard to advancing age or non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

The Board notes that at the time entitlement to a TDIU was established by the RO in November 2012, the Veteran was service connected for ischemic heart disease (60 percent disabling); diabetic nephropathy (30 percent disabling); type II diabetes mellitus with hypertension (20 percent disabling); bilateral hypertensive retinopathy with pseudophakia with cataracts (20 percent disabling); and hypertension (10 percent disabling).  The combined evaluation was 80 percent effective April 11, 2012.  

The Veteran filed an informal claim for entitlement to a TDIU that was received on November 21, 2011, alleging that his diseases associated with herbicide exposure prevented him from following a substantial occupation.  See VA Form 21-4138.  The Veteran filed a formal claim for entitlement to a TDIU that was received on February 16, 2012, noting that all his service-connected disabilities incurred in or aggravated in the line of duty prevented him from securing of following any substantially gainful occupation.  See VA Form 21-8940.  The Board notes that at the time the informal and formal claims for TDIU were received, the Veteran was only service-connected for ischemic heart disease, rated as 30 percent disabling.  See July 2011 rating decision.  As such, he did not meet the schedular criteria for entitlement to a TDIU.  Shortly after the Veteran's formal claim for TDIU was received, service connection was established for type II diabetes mellitus (20 percent disabling); bilateral hypertensive retinopathy with pseudophakia with cataracts (10 percent disabling); and hypertension (10 percent disabling) in addition to the ischemic heart disease.  The grant of diabetes was based on the Veteran's exposure to herbicides and the grant of bilateral hypertensive retinopathy with pseudophakia with cataracts and hypertension was based as secondary to the diabetes.  The combined rating was 60 percent effective October 8, 2010.  See rating decision issued February 29, 2012.  In this same rating decision, the RO denied entitlement to a TDIU on the basis that the Veteran did not meet the schedular criteria for entitlement to a TDIU; the RO declined to refer the claim for extraschedular consideration on the basis that there was no evidence the Veteran was unemployable solely due to his service connected disabilities.  Id.  

As noted in the preceding paragraph, at the time the RO adjudicated the claim for entitlement to a TDIU in the February 2012 rating decision, the Veteran had a combined evaluation of 60 percent effective October 8, 2010.  Given that the disabilities that combined for a 60 percent rating all resulted from common etiology, namely exposure to herbicides that had resulted in both ischemic heart disease and type II diabetes mellitus, with bilateral hypertensive retinopathy with pseudophakia with cataracts and hypertension both based on the diabetes that had resulted from exposure to herbicides, the schedular requirements set forth in 38 C.F.R. § 4.16(a) (2) for consideration of TDIU have been met as of October 8, 2010.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25.

The question that remains to be resolved now is whether the Veteran's service-connected disabilities with a combined evaluation of 60 percent were sufficient to render the Veteran unable to secure or follow a substantially gainful occupation prior to the April 11, 2012, effective date assigned by the RO in granting entitlement to a TDIU.  The Board notes again that the effective date for a TDIU claim is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date; otherwise, the effective date for TDIU is the date of receipt of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The Board also reiterates that this case involves an on-going increased rating claim, not a new claim for increased rating as interpreted by the RO in the April 2012 rating decision.  See 38 C.F.R. § 3.400 (o)(1).  

The pertinent evidence dated prior to April 11, 2012, includes the June 2011 VA examination report, in which the examiner noted that the Veteran was not currently employed and that he had been retired since 1965 due to joint pains, but that his heart condition would affect his occupation in the form of lack of stamina and pain with resulting increased tardiness.  It also includes a February 2012 VA opinion that the Veteran's arteriosclerotic heart disease and negative inspiratory force had a moderate impact on his ability for gainful employment since dyspnea and chest pains were present on moderate exertion.  Lastly, the pertinent evidence dated prior to April 11, 2012, includes the Veteran's private physician's statement in the March 2012 DBQ that the Veteran's ischemic heart disease impacted his ability to work since he was already complaining of fatigue, dizziness, dyspnea and chest pain when walking slowly, since he could no longer lift even light objects, and since even taking a shower and long conversation made him dyspneic and resulted in chest pain.  None of these individuals provided an opinion that the Veteran was unable to secure or follow a substantially gainful occupation, only that his ability to work would be impacted.  As such, it is not factually ascertainable that the Veteran is entitled to a TDIU prior to the April 11, 2012, effective date assigned by the RO.  In light of the foregoing, the Board finds that April 11, 2012, is the earliest effective date that can be established for the total disability rating based on individual unemployability.



ORDER

An initial rating in excess of 30 percent for ischemic heart disease prior to March 22, 2012, is denied.

An initial rating of 60 percent, and not higher, for ischemic heart disease is granted as of March 22, 2012.  

An effective date earlier than April 11, 2012, for the grant of entitlement to a total disability rating for compensation based on individual unemployability is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


